In an negligence action by a tenant in a multiple dwelling house against its owners, the defendants Berman, and against the defendant corporation, a painting contractor whose employees were engaged in painting the house, to recover damages for personal injury sustained by the tenant when he fell from the contractor’s scaffold, which was so suspended in front of the house as partially to obstruct the front-door entrance, and which one of the contractor’s employees told the tenant he could use to gain access to the house, the defendants appeal as follows from a judgment of the Supreme Court, Kings County, entered January 16, 1962 after trial: (1) upon a jury’s verdict (as reduced by plaintiff’s stipulation) in favor of the plaintiff, against all the defendants; and (2) upon the decision of the court in favor of the defendants Berman and against the defendant corporation upon the cross claims against said corporation asserted by the Bermans in their answer, pursuant to section 264 of the Civil Practice Act: (a) the defendant corporation appeals from the whole judgment; and (b) the defendants Berman appeal from so much of the judgment as awarded $25,420.13 to plaintiff against them. On both appeals: Judgment affirmed, with one bill of costs to plaintiff against all the defendants, and with one bill of costs to the defendants Berman against the defendant corporation. Ho opinion. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.